Motion of respondent for leave to proceed in forma pauperis granted. Petition for writ of certiorari to the United States Court of Appeals for the Sixth Circuit granted. In addition to the question presented by the petition the parties are directed to brief and argue the following question: “What remedy, if any, should be provided for ineffective assistance of counsel during plea bargain negotiations if the defendant was later convicted and sentenced pursuant to constitutionally adequate procedures?”
Same case below, 376 Fed. Appx. 563.